JUDGE SAFFOLD
delivered the opinion of the Court.
A complainant after having filed his bill, cannot support it by ex parte affidavits. If by annexing them as exhibits, he could give them any weight against the answer, the defendant would have the like privilege, and the courts would be inundated with such affidavits. The answers make a full denial of all the material allegations in the bill and affidavits annexed, and the answers must preponderate.
The statute directing that no more than two new'trials shall be granted in any cause, should not be disregarded by a Court of Chancery; but without deciding that equity can in no case relieve a party to whom two new trials have been granted at law. We are unanimously of opinion, that the decree must be affirmed.